DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,056,669 hereinafter “669 Patent”. 
Current claim 9

A flip-chip light emitting diode comprising: a light-emitting epitaxial laminated layer having a first surface and a second surface opposing the first surface, and including a first semiconductor layer, an active layer and a second semiconductor layer; a transparent bonding medium layer over the first surface of the light-emitting epitaxial laminated layer and bonded with a transparent substrate; a first electrode and a second electrode respectively over a first electrode region and a second electrode region over the second surface of the light-emitting epitaxial laminated layer; wherein the transparent substrate has a thickness of less than 80pm; wherein the transparent bonding medium layer comprises a high-refractivity transparent medium layer and a transparent bonding layer, wherein: the high-refractivity transparent medium layer is over the first surface of the light-emitting epitaxial laminated layer; and the transparent bonding layer is over the high-refractivity transparent medium layer.
Claim 1 of 669 Patent

A flip-chip light emitting diode comprising: a transparent substrate; a light-emitting epitaxial laminated layer having a first surface and a second surface opposing the first surface, and including a first semiconductor layer, an active layer and a second semiconductor layer; a transparent bonding medium layer over the first surface of the light-emitting epitaxial laminated layer and bonded with the transparent substrate; a first electrode and a second electrode respectively over a first electrode region and a second electrode region over the second surface of the light-emitting epitaxial laminated layer; wherein the transparent substrate has a thickness of less than 80 µm; wherein the transparent bonding medium layer comprises at least one of Al.sub.2O.sub.3/SiO.sub.2, Si.sub.X/SiO.sub.2, SiN.sub.X/Al.sub.2O.sub.3/SiO.sub.2; wherein the transparent bonding medium layer is patterned, and comprises a high-refractivity transparent medium layer and a patterned transparent bonding layer, wherein: the high-refractivity transparent medium layer is over a surface of a p-type window layer; an upper surface of the high-refractivity transparent medium layer is provided with a grid-shaped or array-shaped recess region; and the patterned transparent bonding layer is filled in the recess region of the high-refractivity transparent medium layer, and having an upper surface at a same plane with the upper surface of the transparent medium layer.


Claim 10 is anticipated by claim 1 of the 669 Patent.
Current claim 18

A light emitting device comprising one or more light emitting diodes including at least one light emitting diode according to claim 9.

Current claim 9

A flip-chip light emitting diode comprising: a light-emitting epitaxial laminated layer having a first surface and a second surface opposing the first surface, and including a first semiconductor layer, an active layer and a second semiconductor layer; a transparent bonding medium layer over the first surface of the light-emitting epitaxial laminated layer and bonded with a transparent substrate; a first electrode and a second electrode respectively over a first electrode region and a second electrode region over the second surface of the light-emitting epitaxial laminated layer; wherein the transparent substrate has a thickness of less than 80pm; wherein the transparent bonding medium layer comprises a high-refractivity transparent medium layer and a transparent bonding layer, wherein: the high-refractivity transparent medium layer is over the first surface of the light-emitting epitaxial laminated layer; and the transparent bonding layer is over the high-refractivity transparent medium layer.
Claim 1 of 669 Patent

A flip-chip light emitting diode comprising: a transparent substrate; a light-emitting epitaxial laminated layer having a first surface and a second surface opposing the first surface, and including a first semiconductor layer, an active layer and a second semiconductor layer; a transparent bonding medium layer over the first surface of the light-emitting epitaxial laminated layer and bonded with the transparent substrate; a first electrode and a second electrode respectively over a first electrode region and a second electrode region over the second surface of the light-emitting epitaxial laminated layer; wherein the transparent substrate has a thickness of less than 80 µm; wherein the transparent bonding medium layer comprises at least one of Al.sub.2O.sub.3/SiO.sub.2, Si.sub.X/SiO.sub.2, SiN.sub.X/Al.sub.2O.sub.3/SiO.sub.2; wherein the transparent bonding medium layer is patterned, and comprises a high-refractivity transparent medium layer and a patterned transparent bonding layer, wherein: the high-refractivity transparent medium layer is over a surface of a p-type window layer; an upper surface of the high-refractivity transparent medium layer is provided with a grid-shaped or array-shaped recess region; and the patterned transparent bonding layer is filled in the recess region of the high-refractivity transparent medium layer, and having an upper surface at a same plane with the upper surface of the transparent medium layer.


Claims 1, 2, 5-7, 11-13, 15, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,056,669 hereinafter “669 Patent” in view of Liao et al. (US 2005/0287687) hereinafter “Liao”. 
Current claim 1

A flip-chip light emitting diode comprising: a light-emitting epitaxial laminated layer having a first surface and a second surface opposing the first surface, and including a first semiconductor layer, an active layer and a second semiconductor layer, wherein the first surface is a roughened surface; a transparent bonding medium layer over the first surface of the light-emitting epitaxial laminated layer and bonded with a transparent substrate; a first electrode and a second electrode respectively over a first electrode region and a second electrode region over the second surface of the light-emitting epitaxial laminated layer; wherein the transparent substrate has a thickness of less than 80 µm; wherein the bonding layer including a first sub-layer and a second sub-layer which the first sub-layer is adjacent to the first surface of the light-emitting epitaxial laminated layer, and the second sub-layer is adjacent to the transparent substrate, wherein the first sub-layer having a refractive index larger than a refractive index of the second sub-layer.
Claim 1 of 669 Patent

A flip-chip light emitting diode comprising: a transparent substrate; a light-emitting epitaxial laminated layer having a first surface and a second surface opposing the first surface, and including a first semiconductor layer, an active layer and a second semiconductor layer; a transparent bonding medium layer over the first surface of the light-emitting epitaxial laminated layer and bonded with the transparent substrate; a first electrode and a second electrode respectively over a first electrode region and a second electrode region over the second surface of the light-emitting epitaxial laminated layer; wherein the transparent substrate has a thickness of less than 80 µm; wherein the transparent bonding medium layer comprises at least one of Al.sub.2O.sub.3/SiO.sub.2, Si.sub.X/SiO.sub.2, SiN.sub.X/Al.sub.2O.sub.3/SiO.sub.2; wherein the transparent bonding medium layer is patterned, and comprises a high-refractivity transparent medium layer and a patterned transparent bonding layer, wherein: the high-refractivity transparent medium layer is over a surface of a p-type window layer; an upper surface of the high-refractivity transparent medium layer is provided with a grid-shaped or array-shaped recess region; and the patterned transparent bonding layer is filled in the recess region of the high-refractivity transparent medium layer, and having an upper surface at a same plane with the upper surface of the transparent medium layer.


	Claim 1 of the 669 Patent teaches all of the elements of the claimed invention as stated above except where the first surface is a roughened surface.
	 Fig. 1D of Liao teaches where the first surface (Top surface of Item 106) is a roughened surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first surface be a roughened surface because it is known to increase light extraction efficiency (Liao Paragraph 00033).
Claim 2 is anticipated by claim 1 of the 669 Patent.
Regarding claim 5, the combination of 669 Patent and Liao teaches all of the elements of the claimed invention as stated above.
669 Patent does not teach where  the bonding layer has a flatten surface be adjacent to the transparent substrate.
Fig. 1D of Liao further teaches the bonding layer (Item 108) has a flatten surface be adjacent to the transparent substrate (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bonding layer have a flatten surface be adjacent to the transparent substrate because it allows the surface of the bonding layer to properly sit with the flat surface of the transparent substrate.
Regarding claim 6, the combination of 669 Patent and Liao teaches all of the elements of the claimed invention as stated above.
669 Patent does not teach where the flatten surface has a roughness value Ra<1 nm.
Fig. 1D of Liao further teaches the bonding layer (Item 108) has a flatten surface with a surface roughness of Ra<1 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bonding layer have a flatten surface have a surface roughness of Ra<1 nm because it allows the surface of the bonding layer to properly sit with the flat surface of the transparent substrate.

Regarding claim 7, the combination of 669 Patent and Liao teaches all of the elements of the claimed invention as stated above.
669 Patent does not teach where the second surface of the light emitting epitaxial laminated layer having a portion which is etched to form recess structure.
Fig. 1D of Liao further teaches where the second surface of the light emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) has a portion which is etched (Paragraph 0027) to form a recess structure (Where a single recess is formed in the second surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second surface of the light emitting epitaxial laminated layer having a portion which is etched to form recess structure because it allows for a contact to make contact with the p-type semiconductor layer.
Regarding claim 11, Claim 1 of the 669 Patent teaches all of the elements of the claimed invention as stated above except where the first surface of the light emitting epitaxial layer is a roughened surface.
	 Fig. 1D of Liao teaches where the first surface (Top surface of Item 106) is a roughened surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first surface be a roughened surface because it is known to increase light extraction efficiency (Liao Paragraph 00033).
Regarding claim 12, the combination of 669 Patent and Liao teaches all of the elements of the claimed invention as stated above.
669 Patent does not teach where  the bonding layer has a flatten surface be adjacent to the transparent substrate.
Fig. 1D of Liao further teaches the bonding layer (Item 108) has a flatten surface be adjacent to the transparent substrate (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bonding layer have a flatten surface be adjacent to the transparent substrate because it allows the surface of the bonding layer to properly sit with the flat surface of the transparent substrate.
Regarding claim 13, 669 Patent teaches all of the elements of the claimed invention as stated above.
669 Patent does not teach where the second surface of the light emitting epitaxial laminated layer having a portion which is etched to form recess structure.
Fig. 1D of Liao further teaches where the second surface of the light emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) has a portion which is etched (Paragraph 0027) to form a recess structure (Where a single recess is formed in the second surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second surface of the light emitting epitaxial laminated layer having a portion which is etched to form recess structure because it allows for a contact to make contact with the p-type semiconductor layer.
Current claim 15

A light-emitting device comprising one or more light emitting diodes including at least one light emitting diode comprising: a light-emitting epitaxial laminated layer having a first surface and a second surface opposing the first surface, and including a first semiconductor layer, an active layer and a second semiconductor layer, wherein the first surface is a roughened surface; a transparent bonding medium layer over the first surface of the light-emitting epitaxial laminated layer and bonded with a transparent substrate; a first electrode and a second electrode respectively over a first electrode region and a second electrode region over the second surface of the light-emitting epitaxial laminated layer; wherein the transparent substrate has a thickness of less than 80 pm; wherein the bonding layer including a first sub-layer and a second sub-layer which the first sub-layer is adjacent to the first surface of the light-emitting epitaxial laminated layer, and the second sub-layer is adjacent to the transparent substrate, wherein the first sub-layer having a refractive index larger than a refractive index of the second sub-layer.
Claim 1 of 669 Patent

A flip-chip light emitting diode comprising: a transparent substrate; a light-emitting epitaxial laminated layer having a first surface and a second surface opposing the first surface, and including a first semiconductor layer, an active layer and a second semiconductor layer; a transparent bonding medium layer over the first surface of the light-emitting epitaxial laminated layer and bonded with the transparent substrate; a first electrode and a second electrode respectively over a first electrode region and a second electrode region over the second surface of the light-emitting epitaxial laminated layer; wherein the transparent substrate has a thickness of less than 80 µm; wherein the transparent bonding medium layer comprises at least one of Al.sub.2O.sub.3/SiO.sub.2, Si.sub.X/SiO.sub.2, SiN.sub.X/Al.sub.2O.sub.3/SiO.sub.2; wherein the transparent bonding medium layer is patterned, and comprises a high-refractivity transparent medium layer and a patterned transparent bonding layer, wherein: the high-refractivity transparent medium layer is over a surface of a p-type window layer; an upper surface of the high-refractivity transparent medium layer is provided with a grid-shaped or array-shaped recess region; and the patterned transparent bonding layer is filled in the recess region of the high-refractivity transparent medium layer, and having an upper surface at a same plane with the upper surface of the transparent medium layer.

Claim 1 of the 669 Patent teaches all of the elements of the claimed invention as stated above except where the first surface is a roughened surface.
 Fig. 1D of Liao teaches where the first surface (Top surface of Item 106) is a roughened surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first surface be a roughened surface because it is known to increase light extraction efficiency (Liao Paragraph 00033).
Regarding claim 17, Claim 1 of the 669 Patent teaches all of the elements of the claimed invention as stated above except where the first surface of the light emitting epitaxial layer is a roughened surface.
	 Fig. 1D of Liao teaches where the first surface (Top surface of Item 106) is a roughened surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first surface be a roughened surface because it is known to increase light extraction efficiency (Liao Paragraph 00033).
Regarding claim 19, the combination of 669 Patent and Liao teaches all of the elements of the claimed invention as stated above.
669 Patent does not teach where the second surface of the light emitting epitaxial laminated layer having a portion which is etched to form recess structure.
Fig. 1D of Liao further teaches where the second surface of the light emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) has a portion which is etched (Paragraph 0027) to form a recess structure (Where a single recess is formed in the second surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second surface of the light emitting epitaxial laminated layer having a portion which is etched to form recess structure because it allows for a contact to make contact with the p-type semiconductor layer.
Regarding claim 20, Claim 1 of the 669 Patent teaches all of the elements of the claimed invention as stated above except where the first surface of the light emitting epitaxial layer is a roughened surface.
	 Fig. 1D of Liao teaches where the first surface (Top surface of Item 106) is a roughened surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first surface be a roughened surface because it is known to increase light extraction efficiency (Liao Paragraph 00033).
Claims 3 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,056,669 hereinafter “669 Patent” in view of Liao et al. (US 2005/0287687) hereinafter “Liao” and in further view of Tsujimoto et al. (US 2016/0211425) hereinafter “Tsujimoto”.
Regarding claim 3, the combination of 669 Patent and Liao teaches all of the elements of the claimed invention as stated above except where the first sub-layer has a thickness of less than 500nm, and the second sub-layer has a thickness of more than 1 µm.
However, Tsujimoto teaches the thickness of a layer with a refractive index in a clip-chip light emitting diode is a result effective variable (Paragraph 0094 where the thickness of each high refractive index layer and low refractive index layer…values optimal of the wavelength of the light emitted from a light emission layer may be selected). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the first sub-layer and the second sub-layer such that the first sub-layer has a thickness of less than 500nm, and the second sub-layer has a thickness of more than 1 µm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 16, the combination of 669 Patent and Liao teaches all of the elements of the claimed invention as stated above except where the first sub-layer has a thickness of less than 500nm, and the second sub-layer has a thickness of more than 1 µm.
However, Tsujimoto teaches the thickness of a layer with a refractive index in a clip-chip light emitting diode is a result effective variable (Paragraph 0094 where the thickness of each high refractive index layer and low refractive index layer…values optimal of the wavelength of the light emitted from a light emission layer may be selected). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the first sub-layer and the second sub-layer such that the first sub-layer has a thickness of less than 500nm, and the second sub-layer has a thickness of more than 1 µm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,056,669 hereinafter “669 Patent” in view of Liao et al. (US 2005/0287687) hereinafter “Liao” and in further view of Chuang et al. (US 2012/0138991) hereinafter “Chuang”.
Regarding claim 8, the combination of 669 Patent and Liao teaches all of the elements of the claimed invention as stated above except where a recess structure has a depth of 20~100nm.
Fig. 2C of Chuang teaches where a second surface of a flip-chip light emitting diode has a recess structure (Items 254) that have a depth of 100 nm (Paragraph 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a recess structure in the second surface of the light emitting epitaxial laminated layer, where the recess structure has a depth of 20~100nm because having the recess structures at the depth of 100 nm is known to increases light extraction efficiency (Chuang Paragraph 0029). 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,056,669 hereinafter “669 Patent” in view of Liao et al. (US 2005/0287687) hereinafter “Liao” and in further view of Inada et al. (US 2016/0049562) hereinafter “Inada”.
Regarding claim 14, the combination of 669 Patent and Liao teaches all of the elements of the claimed invention as stated above.
669 Patent does not teach where the transparent bonding layer has a thickness of 1~2µm.
Inada further teaches where the transparent bonding layer (Item 15a) has a thickness of 1.5 µm (Paragraph 0123).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent bonding layer have a thickness of 1~2µm because this thickness results in increased light extraction efficiency (Inada Paragraph 0123).
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 in line 11 recites “the bonding layer”. However, nowhere earlier in claim 1 is “a bonding layer” recited. Thus, “the bonding layer” lacks proper antecedent basis. The Examiner is treating this as a mere typographical error and is proceeding forward with prosecution with the understanding that “the bonding layer” of line 11 is the same structure as “a transparent bonding medium layer” recited in line 5. Appropriate correction is required.
Claims 2 and 4 are objected to as well for containing the same “bonding layer” language as claim 1.
Claim 8 is objected to because of the following informalities:  Claim 8 in line 1 recites “the recess structure”. However, nowhere earlier in claim 1 is “a recess structure” recited. Thus, “the recess structure” lacks proper antecedent basis. Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 in line 12 recites “the bonding layer”. However, nowhere earlier in claim 15 is “a bonding layer” recited. Thus, “the bonding layer” lacks proper antecedent basis. The Examiner is treating this as a mere typographical error and is proceeding forward with prosecution with the understanding that “the bonding layer” of line 12 is the same structure as “a transparent bonding medium layer” recited in line 6. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, claim 8 recites “the recess structure”. However, neither earlier in claim 8 nor in claim 1, from which claim 8 depends, is a recess structure recited. Further, claim 7, which also depends from claim 1, recites “recess structure”. Therefore, as claims 7 and 8 depend from claim 1 but do not depend from each other it is unclear whether “the recess structure” of claim 8 is the same or different recess than the “a recess structure” of claim 7. Appropriate correction is required. However, for purposes of compact prosecution, the Examiner interprets claim 8 such that “the recess structure” of claim 8 is a different structure than the “recess structure” of claim 7. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2005/0287687) hereinafter “Liao” in view of Camras et al. (US 2002/0093023) hereinafter “Camras” and in further view of Inada et al. (US 2016/0049562) hereinafter “Inada”.
Regarding claim 1, Fig. 1D of Liao teaches a flip-chip light emitting diode comprising: a light-emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) having a first surface (Top of Item 106) and a second surface (See Picture 1 below) opposing the first surface, and including a first semiconductor layer (Item 106), an active layer (Item 104) and a second semiconductor layer (Item 102), wherein the first surface is a roughened surface (Top surface of Item 106); a transparent bonding medium layer (Item 108) over the first surface (Top surface of Item 106) of the light-emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) and bonded with a transparent substrate (Item 110); a first electrode (Item 116) and a second electrode (Item 118) respectively over a first electrode region and a second electrode region over the second surface (See Picture 1 below) of the light-emitting epitaxial laminated layer (Combination of Items 102, 104 and 106).
Liao does not teach where the transparent substrate has a thickness of less than 80 µm.
Camras teaches a flip-chip light emitting diode (Fig. 3A; Paragraph 0012) comprising a transparent substrate (Item 117; Paragraph 0032), where the transparent substrate (Item 117) has a thickness between 25 µm and 1000 µm. (Paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent substrate to have a thickness of less than 80 µm because a superstrate have a thickness less than 80 µm is known to improve the efficiency with which light is extracted from the light emitting devices (Camras Paragraph 0035) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Further, the thinness of the transparent substrate is a result effective variable (Camras Paragraph 0035 where the ranges of emission angles for which light emitted by the active region escape from the light emitting devices increases as the transparent substrate is made thicker). A particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to optimize the thinness of the transparent substrate such that the transparent substrate has a thickness of less than 80 µm because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Liao does not teach where the transparent medium bonding layer including a first sub-layer and a second sub-layer which the first sub-layer is adjacent to the first surface of the light-emitting epitaxial laminated layer, and the second sub-layer is adjacent to the transparent substrate, wherein the first sub-layer having a refractive index larger than a refractive index of the second sub-layer.
Fig. 1 of Inada teaches a light emitting device comprising a transparent medium bonding layer (Item 15), where the transparent medium bonding layer (Item 15) including a first sub-layer (Item 15b) and a second sub-layer (Item 15a) which the first sub-layer (Item 15b) is adjacent to the first surface of a light-emitting epitaxial laminated layer (Item 110), and the second sub-layer (Item 15a) is adjacent to a transparent substrate (Item 14), wherein the first sub-layer (Item 15b) having a refractive index larger than a refractive index (Paragraph 0137) of the second sub-layer (Item 15a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent medium bonding layer include a first sub-layer and a second sub-layer which the first sub-layer is adjacent to the first surface of the light-emitting epitaxial laminated layer, and the second sub-layer is adjacent to the transparent substrate, wherein the first sub-layer having a refractive index larger than a refractive index of the second sub-layer because this structure is known to enhance the overall extraction efficiency (Inada Paragraph 0122) of the transparent medium bonding layer.

    PNG
    media_image1.png
    259
    432
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Liao Fig. 1D)
Regarding claim 4, the combination of Liao, Camras and Inada teaches all of the elements of the claimed invention as stated above.
Liao does not teach where the transparent medium bonding layer has a thickness of 1.5~4µm.
Inada further teaches where the transparent medium bonding layer (Item 15) has a thickness of 3.5 µm (Paragraph 0123 where Items 15a and 15b have respective thicknesses of 1.5 µm and 2 µm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent medium bonding layer have a thickness of 1.5~4µm because this thickness results in increased light extraction efficiency (Inada Paragraph 0123).
Regarding claim 5, Fig. 1D of Liao further teaches where the bonding layer (Item 108) has a flattened surface be adjacent to the transparent substrate (Item 110).
Regarding claim 6, While Liao does not explicitly teach where the flattened surface has a roughness value Ra<1 nm, Fig. 1D of Liao shows where the surface between the transparent substrate (Item 110) and the transparent medium bonding layer (Item 108) is flat vs. the surface between the transparent medium bonding layer (Item 108) and the first semiconductor layer (Item 106) is roughened, thus one having ordinary skill in the art would understand that the embodiment of Liao shown in Fig. 1D teaches where the transparent medium bonding layer has a roughness value Ra< 1 nm.
Regarding claim 7, the process limitation of “having a portion which is etched to form recess structure” found in product claim 7 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 7 does not require that a recess structure is formed by etching of the light emitting epitaxial laminated layer, but simply that a recess structure is present in the light emitting epitaxial laminated layer.  However, Liao does disclose the recess structure of the light emitting epitaxial laminated structure being formed by etching (Paragraph 0027).
Fig. 1D of Liao further teaches where the second surface of the light emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) has a portion which is etched (Paragraph 0027) to form a recess structure (Where a single recess is formed in the second surface).
Regarding claim 9, Fig. 1D of Liao teaches a flip-chip light emitting diode comprising: a light-emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) having a first surface (Top of Item 106) and a second surface (See Picture 1 above) opposing the first surface, and including a first semiconductor layer (Item 106), an active layer (Item 104) and a second semiconductor layer (Item 102); a transparent bonding medium layer (Item 108) over the first surface (Top surface of Item 106) of the light-emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) and bonded with a transparent substrate (Item 110); a first electrode (Item 116) and a second electrode (Item 118) respectively over a first electrode region and a second electrode region over the second surface (See Picture 1 above) of the light-emitting epitaxial laminated layer (Combination of Items 102, 104 and 106).
Liao does not teach where the transparent substrate has a thickness of less than 80 µm.
Camras teaches a flip-chip light emitting diode (Fig. 3A; Paragraph 0012) comprising a transparent substrate (Item 117; Paragraph 0032), where the transparent substrate (Item 117) has a thickness between 25 µm and 1000 µm. (Paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent substrate to have a thickness of less than 80 µm because a superstrate have a thickness less than 80 µm is known to improve the efficiency with which light is extracted from the light emitting devices (Camras Paragraph 0035) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Further, the thinness of the transparent substrate is a result effective variable (Camras Paragraph 0035 where the ranges of emission angles for which light emitted by the active region escape from the light emitting devices increases as the transparent substrate is made thicker). A particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to optimize the thinness of the transparent substrate such that the transparent substrate has a thickness of less than 80 µm because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Liao does not teach where the transparent medium bonding layer comprises a high-refractivity transparent medium layer and a transparent bonding layer, wherein: the high refractivity transparent medium layer is over the first surface of the light emitting epitaxial laminated layer; and the transparent bonding layer is over the high-refractivity transparent medium layer.
Fig. 1 of Inada teaches a light emitting device comprising a transparent medium bonding layer (Item 15), where the transparent medium bonding layer (Item 15) comprises a high-refractivity transparent medium layer (Item 15b) and a transparent bonding layer (Item 15a), wherein: the high-refractivity transparent medium layer (Item 15b) is over the first surface of a light emitting epitaxial laminated layer (Item 110); and the transparent bonding layer (Item 15a) is over the high-refractivity transparent medium layer (Item 15b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent medium bonding layer comprises a high-refractivity transparent medium layer and a transparent bonding layer, wherein: the high refractivity transparent medium layer is over the first surface of the light emitting epitaxial laminated layer; and the transparent bonding layer is over the high-refractivity transparent medium layer because this structure is known to enhance the overall extraction efficiency (Inada Paragraph 0122) of the transparent medium bonding layer.
Regarding claim 11, Fig. 1D of Liao further teaches where the first surface (Top surface of Item 106) of the light emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) is a roughened surface.
Regarding claim 12, Fig. 1D of Liao does not explicitly teach where the transparent bonding layer has a flattened surface be adjacent to the transparent substrate.
However, Fig. 1D of Liao further teaches where the transparent bonding medium layer (Item 108) has a flattened surface be adjacent to the transparent substrate (Item 110).
Thus, when the teachings of the high-refractivity transparent medium layer and the transparent bonding layer in Inada are applied to Liao, as stated in the rejection of claim 9 above, the transparent bonding layer has a flattened surface be adjacent to the transparent substrate.
Regarding claim 13, the process limitation of “having a portion which is etched to form recess structure” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require that a recess structure is formed by etching of the light emitting epitaxial laminated layer, but simply that a recess structure is present in the light emitting epitaxial laminated layer.  However, Liao does disclose the recess structure of the light emitting epitaxial laminated structure being formed by etching (Paragraph 0027).
Fig. 1D of Liao further teaches where the second surface of the light emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) has a portion which is etched (Paragraph 0027) to form a recess structure (Where a single recess is formed in the second surface).
Regarding claim 14, the combination of Liao, Camras and Inada teaches all of the elements of the claimed invention as stated above.
Liao does not teach where the transparent bonding layer has a thickness of 1~2µm.
Inada further teaches where the transparent bonding layer (Item 15a) has a thickness of 1.5 µm (Paragraph 0123).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent bonding layer have a thickness of 1~2µm because this thickness results in increased light extraction efficiency (Inada Paragraph 0123).
Regarding claim 15, Fig. 1D of Liao teaches a light emitting device comprising one or more light emitting diodes including at least one light emitting diode comprising: a light-emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) having a first surface (Top of Item 106) and a second surface (See Picture 1 above) opposing the first surface, and including a first semiconductor layer (Item 106), an active layer (Item 104) and a second semiconductor layer (Item 102), wherein the first surface is a roughened surface (Top surface of Item 106); a transparent bonding medium layer (Item 108) over the first surface (Top surface of Item 106) of the light-emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) and bonded with a transparent substrate (Item 110); a first electrode (Item 116) and a second electrode (Item 118) respectively over a first electrode region and a second electrode region over the second surface (See Picture 1 above) of the light-emitting epitaxial laminated layer (Combination of Items 102, 104 and 106).
Liao does not teach where the transparent substrate has a thickness of less than 80 µm.
Camras teaches a flip-chip light emitting diode (Fig. 3A; Paragraph 0012) comprising a transparent substrate (Item 117; Paragraph 0032), where the transparent substrate (Item 117) has a thickness between 25 µm and 1000 µm. (Paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent substrate to have a thickness of less than 80 µm because a superstrate have a thickness less than 80 µm is known to improve the efficiency with which light is extracted from the light emitting devices (Camras Paragraph 0035) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Further, the thinness of the transparent substrate is a result effective variable (Camras Paragraph 0035 where the ranges of emission angles for which light emitted by the active region escape from the light emitting devices increases as the transparent substrate is made thicker). A particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to optimize the thinness of the transparent substrate such that the transparent substrate has a thickness of less than 80 µm because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Liao does not teach where the transparent medium bonding layer including a first sub-layer and a second sub-layer which the first sub-layer is adjacent to the first surface of the light-emitting epitaxial laminated layer, and the second sub-layer is adjacent to the transparent substrate, wherein the first sub-layer having a refractive index larger than a refractive index of the second sub-layer.
Fig. 1 of Inada teaches a light emitting device comprising a transparent medium bonding layer (Item 15), where the transparent medium bonding layer (Item 15) including a first sub-layer (Item 15b) and a second sub-layer (Item 15a) which the first sub-layer (Item 15b) is adjacent to the first surface of a light-emitting epitaxial laminated layer (Item 110), and the second sub-layer (Item 15a) is adjacent to a transparent substrate (Item 14), wherein the first sub-layer (Item 15b) having a refractive index larger than a refractive index (Paragraph 0137) of the second sub-layer (Item 15a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent medium bonding layer include a first sub-layer and a second sub-layer which the first sub-layer is adjacent to the first surface of the light-emitting epitaxial laminated layer, and the second sub-layer is adjacent to the transparent substrate, wherein the first sub-layer having a refractive index larger than a refractive index of the second sub-layer because this structure is known to enhance the overall extraction efficiency (Inada Paragraph 0122) of the transparent medium bonding layer.
Regarding claim 17, Fig. 1D of Liao teaches where the first surface (Top surface of Item 106) of the light-emitting epitaxial layer (Combination of Items 102, 104 and 106) is a roughened surface. 
Regarding claim 18, Fig. 1D of Liao teaches a light-emitting device (Paragraph 0002) comprising one light emitting diode including at least one light emitting diode according to claim 9 (For brevity the full rejection of claim 9 will not be repeated here; See the rejection of claim 9 above for details).  
Regarding claim 19, the process limitation of “having a portion which is etched to form recess structure” found in product claim 19 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 19 does not require that a recess structure is formed by etching of the light emitting epitaxial laminated layer, but simply that a recess structure is present in the light emitting epitaxial laminated layer.  However, Liao does disclose the recess structure of the light emitting epitaxial laminated structure being formed by etching (Paragraph 0027).
Fig. 1D of Liao further teaches where the second surface of the light emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) has a portion which is etched (Paragraph 0027) to form a recess structure (Where a single recess is formed in the second surface).
Regarding claim 20, Fig. 1D of Liao further teaches where the first surface (Top surface of Item 106) of the light-emitting epitaxial laminated layer (Combination of Items 102, 104 and 106) is a roughened surface.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2005/0287687) hereinafter “Liao” in view of Camras et al. (US 2002/0093023) hereinafter “Camras” and Inada et al. (US 2016/0049562) hereinafter “Inada” and in further view of Huang et al. (US 2016/0126433) hereinafter “Huang”.
Regarding claim 2, the combination of Liao, Camras and Inada teaches all of the elements of the claimed invention as stated above. 
Liao does not explicitly teach wherein the transparent medium bonding layer comprises at least one of Al2O3/SiO2, SiNx/SiO2, SiNx/Al2O3/SiO2. 
Huang teaches a light emitting diode (Paragraph 0003) having an adhesive layer(Item 15) bonding a transparent substrate (Combination of Items 10 and 11) and a light emitting epitaxial laminated layer (Combination of Items 12, 13 and 14), where the adhesive layer (Item 15) comprises Al2O3/SiO2 (Paragraph 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent medium bonding layer comprise Al2O3/SiO2 because silicon oxide and aluminum oxide are transparent material which allow light to travel through it and are known to bond a transparent substrate and a laminated epitaxial light emitting layer (Huang Paragraph 0023) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (!945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960),  and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 
Regarding claim 10, the combination of Liao, Camras and Inada teaches all of the elements of the claimed invention as stated above. 
Liao does not explicitly teach wherein the high-refractivity transparent medium layer is composed of Al2O3; and the transparent bonding layer is composed of SiO2. 
Huang teaches a light emitting diode (Paragraph 0003) having an adhesive layer(Item 15) bonding a transparent substrate (Combination of Items 10 and 11) and a light emitting epitaxial laminated layer (Combination of Items 12, 13 and 14), where the adhesive layer (Item 15) comprises Al2O3/SiO2 (Paragraph 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the high-refractivity transparent medium layer be composed of Al2O3 and the transparent bonding layer is composed of SiO2 because silicon oxide and aluminum oxide are transparent material which allow light to travel through it and are known to bond a transparent substrate and a laminated epitaxial light emitting layer (Huang Paragraph 0023) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (!945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960),  and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose. 
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2005/0287687) hereinafter “Liao” in view of Camras et al. (US 2002/0093023) hereinafter “Camras” and Inada et al. (US 2016/0049562) hereinafter “Inada” and in further view of Tsujimoto et al. (US 2016/0211425) hereinafter “Tsujimoto”.
Regarding claim 3, the combination of Liao, Camras and Inada teaches all of the elements of the claimed invention as stated above except where the first sub-layer has a thickness of less than 500nm, and the second sub-layer has a thickness of more than 1 µm.
However, Tsujimoto teaches the thickness of a layer with a refractive index in a clip-chip light emitting diode is a result effective variable (Paragraph 0094 where the thickness of each high refractive index layer and low refractive index layer…values optimal of the wavelength of the light emitted from a light emission layer may be selected). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the first sub-layer and the second sub-layer such that the first sub-layer has a thickness of less than 500nm, and the second sub-layer has a thickness of more than 1 µm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 16, the combination of Liao, Camras and Inada teaches all of the elements of the claimed invention as stated above except where the first sub-layer has a thickness of less than 500nm, and the second sub-layer has a thickness of more than 1 µm.
However, Tsujimoto teaches the thickness of a layer with a refractive index in a clip-chip light emitting diode is a result effective variable (Paragraph 0094 where the thickness of each high refractive index layer and low refractive index layer…values optimal of the wavelength of the light emitted from a light emission layer may be selected). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP 2144.05[II][B]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the first sub-layer and the second sub-layer such that the first sub-layer has a thickness of less than 500nm, and the second sub-layer has a thickness of more than 1 µm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05[II][A]; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2005/0287687) hereinafter “Liao” in view of Camras et al. (US 2002/0093023) hereinafter “Camras” and Inada et al. (US 2016/0049562) hereinafter “Inada” and in further view of Chuang et al. (US 2012/0138991) hereinafter “Chuang”.
Regarding claim 8, the combination of Liao, Camras and Inada teaches all of the elements of the claimed invention as stated above except where a recess structure has a depth of 20~100nm.
Fig. 2C of Chuang teaches where a second surface of a flip-chip light emitting diode has a recess structure (Items 254) that have a depth of 100 nm (Paragraph 0029).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a recess structure in the second surface of the light emitting epitaxial laminated layer, where the recess structure has a depth of 20~100nm because having the recess structures at the depth of 100 nm is known to increases light extraction efficiency (Chuang Paragraph 0029). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891